Name: 84/622/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1976 financial year on milk products supplied as food aid (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  economic conditions;  cooperation policy;  Europe
 Date Published: 1984-12-12

 Avis juridique important|31984D062284/622/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the United Kingdom in respect of expenditure incurred in the 1976 financial year on milk products supplied as food aid (Only the English text is authentic) Official Journal L 325 , 12/12/1984 P. 0062 - 0062+++++( 1 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE UNITED KINGDOM IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON MILK PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 84/622/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 1 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE UNITED KINGDOM HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR CLEARANCE OF THE ACCOUNTS IN ACCORDANCE WITH ARTICLE 3 ( 2 ) , SECOND INDENT , OF REGULATION ( EEC ) NO 2681/74 , WHEREAS ONLY THE VALUE OF THE PRODUCT AND THE COSTS OF TRANSPORT AND DISTRIBUTION CAN BE FINANCED , ACCORDING TO THE RELEVANT RULES ; WHEREAS , VERIFICATION HAS SHOWN THAT SOME OF THE EXPENDITURE DECLARED , TOTALLING POUND 244,48 , DOES NOT MEET THIS REQUIREMENT AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE UNITED KINGDOM TO PAY EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON MILK PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE UNITED KINGDOM EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN MILK PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS POUND 391 777,20 2 . ADVANCES AUTHORIZED FOR FOOD-AID OPERATIONS IN RESPECT OF 1976 - 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE POUND 391 777,20 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES POUND 354 640,70 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS POUND 37 136,50